340 So. 2d 1154 (1976)
COWLES FLORIDA BROADCASTING, INC., et al., Petitioners,
v.
GREEN VALLEY SCHOOL, INC., Respondent.
No. 49301.
Supreme Court of Florida.
October 7, 1976.
Rehearing Denied January 24, 1977.
Dan Paul and Sanford L. Bohrer, of Paul & Thomson, Miami, for petitioners.
Craig T. James, of Clayton & James, Deland, for respondent.
*1155 James D. Whisenand, Deputy Atty. Gen., and Sharyn L. Smith, Asst. Atty. Gen., for Robert L. Shevin, Atty. Gen., State of Florida, Amicus Curiae.
PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ, have heard argument of the parties, and have examined the cases of Jacova v. Southern Radio and Television Company, 83 So. 2d 34 (Fla. 1955), Florida Publishing Company v. Fletcher, 340 So. 2d 914 (Fla.), this date filed, and other cases cited by petitioners. We fail to find sufficient conflict to support jurisdiction in this Court, and, therefore, the Writ of Certiorari is hereby discharged as having been improvidently issued.
It is so ordered.
OVERTON, C.J., and ROBERTS, ADKINS, SUNDBERG and HATCHETT, JJ., concur.
BOYD, J., dissents.
ENGLAND, J., did not participate in this decision.